Citation Nr: 0739047	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-06 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for a slight attenuation of the left knee medial 
collateral ligament.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
In a February 2006 RO decision at the Louisville, RO, the 
veteran was granted a 20 percent evaluation for his slight 
attenuation of the left knee medial collateral ligament 
(hereinafter left knee disability).  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 20 
percent rating is not a full grant of the benefits sought on 
appeal, and since the veteran did not withdraw his claim of 
entitlement to a higher rating, the matter remains before the 
Board for appellate review.

In January 2006, the veteran presented testimony at a hearing 
conducted at the Louisville RO before a DRO.  In October 
2007, the veteran presented testimony by the use of video 
conferencing equipment at a hearing conducted at the RO 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who 
was sitting in Washington, DC.  Judge Gallagher was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and is rendering the 
determination in this case.  Transcripts of these hearings 
are in the veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have severe left knee 
impairment, severe recurrent subluxation, or severe lateral 
instability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.40, 4.45, 4.59, 4.7, and 4.71a, Diagnostic Codes 5257 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In a letter dated in June 2006, the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and additional SSOCs were 
provided to the veteran in December 2006 and July 2007.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  

During his hearing before the Board, the veteran was given an 
additional 30 days from the date of his hearing on October 
19, 2007, to submit additional treatment records dated in 
October 2007 from the VAMC.  However, the Board has not 
received any VA treatment records dated after July 2007.  As 
the 30 day period has elapsed, the Board will consider the 
veteran's claim based on the evidence of record.  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  The veteran underwent VA examinations in March 2004, 
February 2006, and March 2007.  The veteran testified at 
hearings conducted in January 2006 and October 2007.  VA has 
also assisted the veteran and his representative throughout 
the course of this appeal by providing them with a SOC and 
SSOCs, which informed them of the laws and regulations 
relevant to his claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


LAW

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  (i.e. the limitation of motion codes).  

Full range of motion of the knee consists of 0 degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.


ANALYSIS

The service-connected left knee disability is rated as 20 
percent disabling, effective January 12, 2004, under 
38 C.F.R. § 4.71a, DC 5257.  These criteria provide for a 20 
percent rating for moderate impairment of, recurrent 
subluxation, or lateral instability; and a 30 percent rating 
for severe, impairment of, recurrent subluxation, or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 20 
percent disabling.  In this regard, the evidence of record 
does not show severe impairment of, recurrent subluxation, or 
lateral instability of the veteran's service-connected left 
knee.  The March 2004 VA physical examination revealed that 
the veteran favored his left leg and had tremors and weakness 
of the left leg and pain in the left knee with the tandem 
walk.  Significantly, there was negative McMurray, negative 
drawer, and no medial or lateral ligamentous laxity.  
Further, there was no objective evidence of instability or 
guarding of movement.  During the February 2006 VA 
examination, there were no findings of instability.  A March 
2007 VA treatment entry reflected negative Lachman's and post 
drawer.  The veteran reported no subluxation during the March 
2007 VA examination and physical examination revealed no 
instability, negative drawer, no Lachman's, and no 
ligamentous laxity.  

The Board finds it significant that although the veteran 
reported instability, giveaway, flare ups, redness, swelling, 
and heat, none of these symptoms were found on observation.  
The Board acknowledges that the veteran has crepitus, 
tenderness, and weakness after repeated movement, as shown 
specifically during the February 2006 VA examination.  
However, the Board finds that the veteran's left knee 
disability does not more nearly approximate the criteria for 
severe left knee impairment, severe recurrent subluxation, or 
severe instability.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257.  As such, the Board finds that the veteran's left knee 
disability is productive of a 20 percent disability rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 and no 
higher.  

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

However, the veteran is not entitled to a higher rating under 
other relevant codes.  In his regard, the criteria for 
evaluation under diagnostic codes 5256 (knee, ankylosis), 
5259 (symptomatic removal of semilunar cartilage), and 5263 
(genu recurvatum) are not applicable, as the presence of 
ankylosis of the left knee, removal of the semilunar 
cartilage, or genu recurvatum was not shown.  In particular, 
the February 2006 and March 2007 VA examinations found no 
ankylosis and the veteran has not had surgery on his left 
knee.  

Further, evaluation under Diagnostic Code 5258 (cartilage, 
dislocated, semilunar), is not warranted.  Specifically, the 
May 2004 VA examination found no objective evidence of 
effusion and there were no reports of dislocated cartilage.  
During the February 2006 VA examination, the veteran did not 
report locking episodes.  A December 2006 MRI revealed a 
complex tear of the posterior horn of the medial meniscus 
with a possible tear of the lateral meniscus with grossly 
intact cartilage and small joint effusion.  However, during 
the March 2007 VA examination the veteran reported no history 
of dislocation but stated his knee locked twice a day.  As 
such, there has been no showing of dislocated cartilage or 
frequent episodes of locking to warrant a separate 20 percent 
evaluation under Diagnostic Code 5258.  38 C.F.R. § 4.71a, DC 
5258.  

Additionally, there were no findings involving the tibia or 
fibula impairment to qualify for a rating under diagnostic 
code 5262.  38 C.F.R. § 4.71a, DC 5262.  

Moreover, the veteran does not qualify for ratings under 
diagnostic codes 5260 and 5261.  The May 2004 VA examination 
indicated that the veteran had full extension and flexion 
from 0 to 135 degrees with pain.  The February 2006 VA 
examination showed extension of 90 to 2 degrees on active 
motion and 90 to 0 degrees on passive motion.  There was an 
additional limitation on repetitive use from 90 to 5 degrees 
due to weakness.  Flexion was 0 to 130 on active motion and 0 
to 136 on passive motion with no additional limitation of 
motion on repetitive use.  The examiner commented that the 
pain the veteran had on flexion was mild and did not have 
significant pain on repeat movement of the knee but did have 
weakness and fatigue but no incoordination.  The major 
limiting factor was weakness with repeated movement.  A March 
2007 VA treatment entry reflected observable range of motion 
of 0 to 120.  At the time of the March 2007 VA examination, 
flexion was 0 to 115 with pain at 115 and extension 0 to 0 
with no pain.  Repetitive motion flexion was 0 to 110 due to 
fatigue.  There was no change in extension with repetitive 
motion.  As such, the criteria for a compensable rating under 
diagnostic codes 5260 and 5261 were not met.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  

Moreover, Diagnostic Code 5003 is not for application because 
although a February 2005 VA treatment entry had an assessment 
of osteoarthritis, there were no x-ray findings of such.  
Significantly, x-rays in February 2005 and October 2006 were 
negative for findings of arthritis.  As such, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 is not for application.  

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, Diagnostic Code 5257 provides for 
evaluation of instability of the knee without reference to 
limitation of motion.  Therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply to evaluations under Diagnostic 
Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
left knee disability.  38 C.F.R. § 4.7.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected left knee 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  Although the 
February 2006 VA examiner commented that the veteran's left 
knee disability had significant effects on his occupational 
activities and the March 2007 VA examiner found that the 
veteran had significant occupational effects such as 
increased absenteeism, decreased mobility, and pain, these 
findings are already contemplated by the regular scheduler 
criteria.  Further, the March 2007 examiner commented that 
the veteran had difficulty with standing and walking so that 
his work was impaired and would not likely tolerate other 
physical labor due to his left knee disability, it was 
specifically noted that sedentary labor was not impaired.  As 
such, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
left knee disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for a slight attenuation of the left knee medial 
collateral ligament is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


